Grant, J.
Certiorari to review the action of the boards of school inspectors in establishing a school district. Twenty-two freeholders of the township of Blendon petitioned the boards of school inspectors of the townships of Blendon, Zeeland, and Olive to organize a new school district in said' township of Blendon, to be known as “School District No. 8; ” the boundaries of said district to be formed from fractional districts No. 4 of Blendon and Zeeland, No. 4 of Zeeland and Blendon', No. 5 of Blendon and Olive, and No. 3 of Blendon. The inspectors met March 14, 1901, and proceeded to organize the district. A meeting of the voters of the district was called March 25th, and school officers elected.
The statute requires 10 days’ notice to be given by the township clerk of each township of the time and place of the meeting of the inspectors, by posting the same in three public places in the township, one of which must be in each of the districts to be affected by such alteration. 2 Comp. Laws, § 4653. The clerk of Zeeland township filed an unsworn statement that he posted the notices in three places. There is nothing in the statement made by him to indicate that these were public places. He stated that he posted one “at or near schoolhouse, district No. 4 of Zeeland and Blendon, one at the place of P. Yan Gelderen, and one at the place of C. De Jongh.” Another clerk returned that he posted one notice “near J. Won*570ninck and one near residence of Welleweerd.” These affidavits of posting contain nothing to show that these places were public places. It may not be essential to state that the places are public ones, but the description thereof must be such as to indicate that they were public places. These statements of posting might be entirely true, and yet the notices be posted in such manner and in such places as to entirely deceive the public, and to be no' compliance with the statute. Neither of the clerks of Blendon and Olive townships stated in his return that one of such notices was posted in the school district to be affected by the change. The posting of such notices and the proof thereof are essential to confer jurisdiction upon the boards of inspectors. Unless they have such proof before them, they act without jurisdiction, and their action is void. Graves v. School Inspectors, 102 Mich. 634 (61 N. W. 60), and authorities there cited.
It is urged that the writ of certiorari is not the proper remedy; citing Fractional School Dist. No. 1 v. Joint Board of School Inspectors, 27 Mich. 3; Jaquith v. Hale, 31 Mich. 430; Parman v. School Inspectors, 49 Mich. 63 (12 N. W. 910); People v. Gartland, 75 Mich. 143 (42 N. W. 687); Perrizo v. Kesler, 93 Mich. 280 (53 N. W. 391). Those cases do not control this. In most of those cases the writ was quashed because of delay in commencing proceedings, or failing to prosecute them. Meanwhile the districts had proceeded to complete their organizations, and had incurred expenses. In Jaquith v. Hale, proceeding was brought against the assessor of the school district to review errors, if any there were, to be found in the action of the township authorities. It was held that the remedy was unsuited to the case. In this case the relator moved with promptness. He notified the board at its first meeting, March 25th, that the proceedings were illegal, and he proposed to take steps to test them. The proceeding was commenced within 42 days. Meanwhile no expenses had been incurred, and no one can be injured by the application of this remedy. This case is controlled *571by Gentle v. School Inspectors, 73 Mich. 40 (40 N. W. 928); Fractional School Dist. No. 3 v. School Inspectors of Martin, 63 Mich. 611 (30 N. W. 198); Graves v. School Inspectors, 102 Mich. 634 (61 N. W. 60).
Judgment affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred.